Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 has been received and considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, lines 15-16 “the outer periphery of the engaging ring” should be “an outer periphery of the engaging ring”
In claim 1, line 17 “the center of the engaging block” should be “a center of the engaging block”
In claim 1, lines 22-23 “the outer periphery of one section of the positioning bolt” should be “an outer periphery of one section of the positioning bolt”
In claim 1, line 23 “the other section thereof comprises a positioning plane” should be “a other section thereof comprises a positioning plane”
In claim 1, lines 24-25 “the positioning block comprises a second through hole axially penetrating through the center thereof” should be “the positioning block comprises a second through hole axially penetrating through a center thereof”
In claim 1, lines 25-26 “the outer periphery of the positioning block” should be “an outer periphery of the positioning block”
In claim 1, line 30 “the inner edge of the third through hole” should be “an inner edge of the third through hole”
In claim 1, line 32 “the middle section of the third through hole” should be “a middle section of the third through hole”
In claim 1, lines 33-34 “the clamping plate near the edge thereof” should be “clamping plate near an edge thereof”
In claim 1, lines 35-36 “the outer periphery of an open end of the rotating member” should be “an outer periphery of an open end of the rotating member”
In claim 1, lines 37-38 “the inner periphery of the rotating member” should be “an inner periphery of the rotating member”
In claim 1, line 45 “and positioning block is locked” should be “and the positioning block is locked”
In claim 1, lines 52-53 “the other lateral side of the fixed clamp” should be “another lateral side of the fixed clamp”
In claim 1, lines 53-54 “the position of the guiding rod” should be “a position of the guiding rod”
In claim 1, line 57 “the side of the connecting portion” should be “a side of the connecting portion”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a plurality of fourth through holes axially penetrate through the clamping plate near the edge thereof” in claim 1, lines 33-34 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "each of locking members adapted to screw into the fourth through hole" in lines 34-35. It is unclear if the locking members is part of the positioning unit that comprises a clamping block, an engaging block, a positioning bolt, a positioning block, a clamping plate, and a rotating member as introduced in claim 1, lines 11-14 or if the clamp further comprises locking members that interact with a part of the position unit, thus rendering the claim indefinite. Upon further review of the specification (paragraphs 0025/0026), figures 1-2, and as best understood the locking members appear to be apart of the positioning member that comprises a plurality of different components. Thus, for examining purposes, the Examiner is to interpret the locking members to be a part of the positioning unit. The examiner suggest in amending the limitation to be introduced in claim 1, lines 11-14 to be introduced with the different components of the positioning unit.
Claim 2 recites the limitation " the clamping block is made of the material having the hardness harder than that of the fixed clamp" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what qualifies or constitutes as “harder” and what degree of hardness must be obtain in order to be harder. It is not further defined in the by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 3 recites the limitation "the engaging block is made of the material having the hardness harder than that of the fixed clamp" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what qualifies or constitutes as “harder” and what degree of hardness must be obtain in order to be harder. It is not further defined in the by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 recites the limitation "the positioning ring of the engaging block has at least a plane for foolproof" in lines 1-2. It is unclear what constitutes as fool proof or is required for the positioning ring of the engaging block to be fool proof. The specification (see paragraphs 0018 and 0035-0036) does not provide a definition or additional structure that is required in order to obtain foolproof, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation as functional language requiring the structure of the positioning ring of the engaging block having a plane in order to be considered foolproof.
Claim 6 recites the limitation "the method of plastic cladding and molding" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the positioning ring of the engaging block has at least a foolproof structure." in lines 1-2. It is unclear what constitutes as fool proof or is required for the positioning ring of the engaging block to be fool proof. The specification (see paragraphs 0018 and 0035-0036) does not provide a definition or additional structure that is required in order to obtain foolproof, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation as functional language requiring only the structure of the positioning ring of the engaging block in order to be considered foolproof.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have a positioning structure of clamp comprising a fixed clamp interacting with a guiding rod and specifically a positioning unit connect to a connection portion of the fixed clamp, wherein the positioning unit comprises a clamping block, an engaging block, a positioning bolt, a positioning block, a clamping plate, a rotating member, and locking members structurally interacting with each component to define the positioning unit.
The teaching of Kuo (US Patent No. 8,827,251) discloses a clamping tool (Figures 1-9) comprising a fixed clamp (element 1) having a clamping portion (element 11), a sliding bar (element 2), a positioning unit comprising a male knob member (element 51), a female knob member (element 52), a pin (element 53), a compression spring (element 54) and mounted in the horizontal bottom hole (element 12) of the fixed clamp in order be position at different positions during use (see col. 3, ll. 65-67 and col. 4, ll. 1-22). However, the above reference positioning unit does not include all components of the positioning unit including the clamping plate, clamping block, engaging block, locking members and in combination with other named parts as arranged in the claim.
The teaching of Chen (US Patent No. 8,366,089) discloses a clamping tool (Figures 3-12) comprising a fixed clamp (element 1) having a clamping portion (element 11), a sliding bar (element 2), a positioning unit (element 70) comprising first and second slots (elements 71/72) proximate top ends of two upright portions, an inverted U-shaped first lock member (element 73) having a tab (element 731) fastened in the slot (element 71), an inverted U-shaped second lock member (element 74) having a tab (element 741) fastened in the slot, and two opposite projections (element 75) in order be position at different positions during use. However, the above reference positioning unit does not include all components of the positioning unit including the rotating member, clamping block, positioning bolt, engaging block, positioning block, locking members and in combination with other named parts as arranged in the claim.
The teaching of Yang (US Pub. No. 2009/0146358) discloses a clamping tool (Figures 1-3) comprising a jaw (element 10) having a clamping portion (element 11), a guiding rod (element 300), the jaw further comprises a ring aperture (element 141) in order to accept a ring (element 14), a fastening unit (element 20) includes a knob (element 21), an axle (element 22) connected to the knob and a latch (element 23) connected to the axle in order to lock the jaw in place during operations (see paragraphs 0015-0016). However, the above reference positioning unit does not include all components of the positioning unit including the clamping plate, clamping block, engaging block, positioning block, locking members and in combination with other named parts as arranged in the claim.
The teaching of Yang (US Pub. No. 2012/0098182) discloses a clamping tool (Figures 1-10) comprising a fixed clamp (element 30) having a clamping portion (element 31), a guiding rod (element 20), the fixed clamp further comprises a quick release element (element 50) having a pressing portion (element 51), a connecting block (element 42), and a fixing rod (element 50) that interacts with guiding rod in order to fix the clamp in place. However, the above reference positioning unit does not include all components of the positioning unit including the rotating member, clamping block, engaging block, positioning block, locking members and in combination with other named parts as arranged in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/02/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723